Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicants’ arguments, see page 7, line 18 through page 12, line 5, filed 12 July 2022, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over JP 2015092476 (hereafter JP ‘476) in view of Nishie et al. (US 20150280282) has been withdrawn.
Response to Amendment
	This is in response to the Amendment filed 12 July 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over JP 2015092476 (hereafter JP ‘476) in view of Nishie et al. (US 20150280282) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015072863 (hereafter JP ‘863) in view of Nishie et al. (US 20150280282).
Claim 1:	JP ‘863 discloses a non-aqueous electrolyte for a lithium ion battery, characterized by comprising a compound A represented by structural formula 1:

    PNG
    media_image1.png
    225
    631
    media_image1.png
    Greyscale

In structural formula 1, R3, R4, R5, R6, R7 and R8 are each independently selected from hydrogen, fluorine atom or a group containing 1-5 carbon atoms; and,
the percentage mass content of the compound A is 0.5% - 5.0% based on the total mass of the non-aqueous electrolyte for the lithium ion battery being 100%.
In particular, JP ‘863 in paragraphs [0051]-[0052] and [0054]-[0056] discloses a compound represented by formula X-Z-Y where X and Y are each independently a group represented by Formula (2) and wherein Ri, Rii, Riii and Riv are as disclosed in paragraph [0052]; and, wherein the amount of the compound is from 0.0001 parts by mass to 10 parts by mass paragraph [0060]). See also entire document.
JP ‘863 does not disclose a nonaqueous electrolyte comprising a bicyclic sulfate compound.
Nishie et al. disclose a nonaqueous electrolyte for a secondary battery comprising a bicyclic sulfate compound (abstract and paragraphs [0006]-[0020]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte of JP ‘863 by incorporating the bicyclic sulfate of Nishie et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a nonaqueous electrolyte secondary battery that would have been suppressed in an increase of the direct-current resistance after being left in a state of low charge under a relatively high temperature environment (paragraph [0005]).
Claims 2-3:	The rejection of claim 2 is as set forth above in claim 1 wherein JP ‘863 further discloses that the group containing 1-5 carbon atoms is selected from hydrocarbyl or halogenated hydrocarbyl (paragraph [0056]), and wherein R3, R4, R5, R6, R7 and R8 are each independently selected from hydrogen atom, fluorine atom, methyl group or ethyl group (paragraphs [0055]-[0056]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein JP ‘863 discloses that the compound A represented by structural formula I is selected from the following compounds 


    PNG
    media_image2.png
    396
    403
    media_image2.png
    Greyscale

and,

    PNG
    media_image3.png
    134
    202
    media_image3.png
    Greyscale

Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Nishie et al. further disclose the bicyclic sulfate compound is selected from compound B represented by structural formula 2 and/or compound C represented by structural formula 3:

    PNG
    media_image4.png
    156
    334
    media_image4.png
    Greyscale

In structural formula 2, R1 is 
    PNG
    media_image5.png
    76
    71
    media_image5.png
    Greyscale
; and,


    PNG
    media_image6.png
    163
    577
    media_image6.png
    Greyscale

In structural formula 2, R1 is 
    PNG
    media_image7.png
    84
    222
    media_image7.png
    Greyscale
, q and e are integers of 0-4 (paragraph [0012]).
Claim 6:	The rejection of claim 6 is as set forth above in claim 5 wherein Nishie et al. further disclose that the compound B represented by structural formula 2 is selected from the following compounds:

    PNG
    media_image8.png
    112
    217
    media_image8.png
    Greyscale
(compound 10 corresponds to compound 7 as disclosed in Nishie et al., paragraph [0012]).
the compound C represented by structural formula 3 is selected from the following compounds:

    PNG
    media_image9.png
    134
    282
    media_image9.png
    Greyscale
(compound 12 corresponds to compound 6 as disclosed in Nishie et al., paragraph [0012]); and,

    PNG
    media_image10.png
    122
    265
    media_image10.png
    Greyscale
(compound 15 corresponds to compound 9 as disclosed in Nishie et al., paragraph [0012]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein the JP ‘863 combination discloses that the percentage mass content of the bicyclic sulfate compound is 0.1%~5.0% (Nishie et al., paragraph [0021]) based on the total mass of the non-aqueous electrolyte for lithium ion battery being 100%.
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein JP ‘863 further discloses that the non-aqueous electrolyte further comprises at least one of unsaturated cyclic carbonate, fluorinated cyclic carbonate (paragraph [0020] [0067] and [0075]).
Claim 9:	The rejection of claim 9 is as set forth above in claim 8, wherein JP ‘863 discloses that the
unsaturated cyclic carbonate comprises at least one of vinylene carbonate (paragraph [0067], line 766) methylene ethylene carbonate (paragraph [0076] discloses ethylmethyl carbonate); 
the fluorinated cyclic carbonate comprises at least one of fluoroethylene carbonate (FES as per paragraph [0021], lines 278).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein the JP ‘863 combination further discloses a lithium ion battery, characterized by comprising a positive electrode, a negative electrode, a separator interposed between the positive electrode and the negative electrode, and a non-aqueous electrolyte for a lithium ion battery (JP ‘863, paragraph [0083]).

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729